[Cite as State v. Jama, 2018-Ohio-1274.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                 Plaintiff-Appellant,              :
                                                                   No. 17AP-569
v.                                                 :          (C.P.C. No. 08CR-11-8033)

Shamso Jama,                                       :        (REGULAR CALENDAR)

                 Defendant-Appellee.               :



                                           D E C I S I O N

                                       Rendered on April 3, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellant.

                 On brief: Tim Young, Ohio Public                  Defender,   and
                 Katherine R. Ross-Kinzie, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Plaintiff-appellant, State of Ohio, appeals from a judgment of the Franklin
County Court of Common Pleas granting the motion for jail-time credit of defendant-
appellee, Shamso Jama. For the reasons that follow, we dismiss the appeal as moot.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} This case is now before this court for the fourth time. In State v. Jama, 189
Ohio App. 3d 687, 2010-Ohio-4739 (10th Dist.), we vacated the trial court's issuance of a
nunc pro tunc order which purported to modify the court's original verdict entered
following a bench trial. In State v. Jama, 10th Dist. No. 11AP-210, 2012-Ohio-2466, the
state appealed the trial court's modified judgment entry. This court sustained a portion of
the state's assignments of error and "remanded for reinstatement of the original verdict and
No. 17AP-569                                                                                 2


for further proceedings." Id. at ¶ 55. On remand, the trial court convicted Jama of
aggravated possession of drugs based on the original second-degree felony verdict and
imposed the minimum two-year mandatory prison term.                The trial court "delayed
enforcement of the sentence until a later date." State v. Jama, 10th Dist. No. 13AP-19,
2013-Ohio-3796, ¶ 3. Accordingly, Jama remained free pending her appeal.
       {¶ 3} On September 3, 2013, this court in Jama, 2013-Ohio-3796, overruled
Jama's assignments of error and affirmed the trial court's judgment entry of conviction and
sentence. The trial court continued Jama's community control pending appeal to the
Supreme Court of Ohio. Jama did not appeal to the Supreme Court and did not report for
enforcement of sentence. On December 9, 2013, the trial court issued a capias to the
Franklin County Sheriff commanding the sheriff to take Jama into custody for enforcement
of sentence. On January 5, 2014, the trial court declared Jama an absconder.
       {¶ 4} The record reveals that Jama entered Canada on December 4, 2013.
Canadian immigration authorities subsequently took Jama into custody, and she remained
in their custody from November 10, 2014 to February 17, 2016, when she was "released for
deportation." (Dec. 7, 2016 Motion for Jail-Time Credit at 3.) Jama was returned to Ohio
and placed in the custody of the Ohio Department of Rehabilitation and Correction
("ODRC"). On March 31, 2016, the trial court issued an amended judgment entry crediting
Jama with 52 days of jail-time credit; the 9 days previously awarded, plus the 43 days Jama
had been in the custody of ODRC.
       {¶ 5} On December 7, 2016, Jama filed a motion, pursuant to R.C.
2929.19(B)(2)(g)(iii), seeking an additional 446 days of jail-time credit for the days Jama
spent in the custody of Canadian immigration authorities. The state opposed the motion
arguing that, as an absconder, Jama was not entitled to jail-time credit. The state also
contended Jama's confinement was due to her illicit attempts to obtain refugee status in
Canada and was not related to the conviction and sentence in this case. The trial court
issued a journal entry on August 3, 2017 granting Jama's motion.
       {¶ 6} On August 9, 2017, the state filed a notice of appeal to this court from the trial
court's judgment and a motion to stay execution of the trial court's August 3, 2017 journal
entry. On August 11, 2017, this court granted the state's motion to stay execution of the trial
court's judgment.
No. 17AP-569                                                                            3


      {¶ 7} On February 21, 2018, this court issued a journal entry ordering the parties
to file supplemental briefs on the issue whether Jama's "release from the custody of the
Ohio Department of Rehabilitation and Correction on January 17, 2018, renders this appeal
moot." (Feb. 21, 2018 Journal Entry at 1.) Each party filed a supplemental brief.
II. ASSIGNMENTS OF ERROR
      {¶ 8} The state's merit brief sets out the following assignments of error:
               [1.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN FAILING TO HOLD A HEARING AS
               REQUIRED BY R.C. 2929.19(B)(2)(g)(ii).

               [2.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN GRANTING JAIL-TIME CREDIT FOR TIME
               SPENT IN CANADIAN IMMIGRATION DETENTION BY AN
               OHIO    OFFENDER    WHO      ABSCONDED     FROM
               ENFORCEMENT OF HER JOURNALIZED SENTENCE.

               [3.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN FAILING TO APPLY RES JUDICATA TO
               BAR THE MOTION FOR JAIL-TIME CREDIT.

               [4.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN GRANTING JAIL-TIME CREDIT FOR
               POST-JUDGMENT TIME SPENT IN DETENTION IN
               ANOTHER JURISDICTION.

               [5.] THE TRIAL COURT ABUSED ITS DISCRETION IN
               GRANTING JAIL-TIME CREDIT TO AN OHIO OFFENDER
               WHO ABSCONDED FROM ENFORCEMENT OF A
               JOURNALIZED SENTENCE AND WHO WAS DETAINED
               UNDER THE IMMIGRATION LAWS OF CANADA.

III. MOOTNESS
      {¶ 9} In Bradley v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 10AP-567,
2011-Ohio-1388, this court reviewed the relevant case law regarding the mootness doctrine:
               "The doctrine of mootness is rooted in the 'case' or 'controversy'
               language of Section 2, Article III of the United States
               Constitution and in the general notion of judicial restraint."
               James A. Keller, Inc. v. Flaherty (1991), 74 Ohio App. 3d 788,
               791, 600 N.E.2d 736. "While Ohio has no constitutional
               counterpart to Section 2, Article III, the courts of Ohio have
               long recognized that a court cannot entertain jurisdiction over
No. 17AP-569                                                                                 4


                  a moot question." Id. "It is not the duty of the court to answer
                  moot questions," so if during the course of a proceeding "an
                  event occurs, without the fault of either party, which renders it
                  impossible for the court to grant any relief," the court will
                  refuse to rule on the moot question. Miner v. Witt (1910), 82
Ohio St. 237, 92 N.E. 21, 8 Ohio L. Rep. 71, syllabus. See also
                  Tschantz v. Ferguson (1991), 57 Ohio St. 3d 131, 133, 566
N.E.2d 655 (stating "[n]o actual controversy exists where a case
                  has been rendered moot by an outside event"). Lingo v. Ohio
                  Cent. R.R., Inc., 10th Dist. No. 05AP-206, 2006-Ohio-2268,
                  ¶ 20, quoting Grove City v. Clark, 10th Dist. No. 01AP-1369,
                  2002-Ohio-4549, ¶ 11 (concluding an action is moot when it
                  does not involve an " 'actual genuine, live controversy, the
                  decision of which can definitely affect existing legal
                  relations' ").

                  The mootness doctrine has limited exceptions. One exception
                  concerns "cases which present a debatable constitutional
                  question or a matter of great public or general interest."
                  Tschantz at 133, citing Franchise Developers, Inc. v. Cincinnati
                  (1987), 30 Ohio St. 3d 28, 31, 30 Ohio B. 33, 505 N.E.2d 966.
                  Another exception allows for judicial review of moot questions
                  when the issue is " 'capable of repetition, yet evading review.' "
                  Nextel West Corp. v. Franklin Cty. Bd. of Zoning Appeals, 10th
                  Dist. No. 03AP-625, 2004-Ohio-2943, ¶ 14, citing State ex rel.
                  Plain Dealer Pub[lishing] Co. v. Barnes (1988), 38 Ohio St. 3d
165, 527 N.E.2d 807, paragraph one of the syllabus.

Id. at ¶ 11-12.
       {¶ 10} Furthermore, the capable-of-repetition doctrine applies only in exceptional
circumstances. Spencer v. Kemna, 523 U.S. 1, 17 (1998); Larsen v. State, 92 Ohio St. 3d 69,
70 (2001). In the context of a trial court order denying jail-time credit, the exception does
not apply where "there is no reasonable expectation that [appellant] will be subject to the
same action again." State ex rel. Gordon v. Murphy, 112 Ohio St. 3d 329, 2006-Ohio-6572,
¶ 6.
       {¶ 11} As this court noted in its February 21, 2018 entry, ODRC released Jama from
custody during the pendency of this appeal.               The parties have acknowledged in
supplemental briefing that ODRC released Jama after she served her full two-year prison
term, without the benefit of the additional 446 days of jail-time credited in the journal entry
appealed from.
No. 17AP-569                                                                                5


       {¶ 12} Jama argues the appeal is now moot because she can no longer receive the
benefit of the additional jail-time credit awarded by the trial court in the judgment appealed
from. The state argues, however, that its appeal is not moot because the possibility exists
that Jama may yet obtain a benefit from the trial court's order in some unspecified future
proceeding. The state argues, alternatively, that if this court should dismiss the appeal as
moot, we should also issue an order vacating the judgment appealed from so as to prevent
Jama from benefiting from the trial court's order in some unspecified future proceeding.
       {¶ 13} "Generally, '[w]here a defendant, convicted of a criminal offense, has
voluntarily paid the fine or completed the sentence for that offense, an appeal is moot when
no evidence is offered from which an inference can be drawn that the defendant will suffer
some collateral disability or loss of civil rights from such judgment or conviction.' " State
v. Montavon, 10th Dist. No. 12AP-631, 2013-Ohio-2009, ¶ 6, quoting State v. Wilson, 41
Ohio St. 2d 236 (1975), syllabus. "However, because a person convicted of a felony has a
'substantial stake in the judgment of conviction' that survives satisfaction of the judgment,
'an appeal challenging a felony conviction is not moot even if the entire sentence has been
satisfied before the matter is heard on appeal.' " Montavon at ¶ 6, quoting State v. Golston,
71 Ohio St. 3d 224 (1994), syllabus. "[T]he rationale underlying the Golston decision does
not apply if an appeal solely challenges the length of a sentence rather than the underlying
conviction." Montavon at ¶ 6, citing Columbus v. Duff, 10th Dist. No. 04AP-901, 2005-
Ohio-2299, ¶ 12. " 'If an individual has already served his sentence and is only questioning
whether or not the sentence was correct, there is no remedy that can be applied that would
have any effect in the absence of a reversal of the underlying conviction.' " Montavon at
¶ 6, quoting Duff at ¶ 12.
       {¶ 14} Accordingly, under Ohio law, once a defendant has completed a prison
sentence, any alleged error relating to the calculation of jail-time credit becomes moot as
there is no longer an existing case or controversy. State ex rel. Brown v. Ohio Dept. of
Rehab. & Corr., 139 Ohio St. 3d 433, 2014-Ohio-2348, ¶ 1-2; State ex rel. Compton v.
Sutula, 132 Ohio St. 3d 35, 2012-Ohio-1653, ¶ 5; Crase v. Bradshaw, 108 Ohio St. 3d 212,
2006-Ohio-663, ¶ 5; State v. Lynch, 10th Dist. No. 15AP-123, 2015-Ohio-3366, ¶ 7. Because
jail-time credit relates only to the length of a sentence and not the underlying conviction,
No. 17AP-569                                                                                 6


no collateral disability results by applying the mootness doctrine to felony sentences. State
v. Barnes, 12th Dist. No. CA2015-01-005, 2015-Ohio-3523, ¶ 8.
       {¶ 15} The state argues the above-cited cases are distinguishable because they arise
from the defendants' appeal of trial court orders denying motions for additional jail-time
credit, whereas this case involves a state appeal from a trial court order granting a motion
for jail-time credit. We believe this is a distinction without a difference.
       {¶ 16} The logic underlying the rule that an appeal is rendered moot by the
completion of the sentence is that there is no relief that may be provided by the court of
appeals relating to jail-time credit. State v. Hiler, 12th Dist. No. CA2015-05-084, 2015-
Ohio-5200, ¶ 21; State v. Wright, 2d Dist. No. 26471, 2015-Ohio-3919, ¶ 27; Barnes at ¶ 9.
The state's argument in this case, however, is that its appeal is not moot because of the
possibility Jama may obtain some benefit from the trial court's order in some unspecified
future proceeding. Thus, the state's argument against mootness in this case is at odds with
the rationale underlying the established imperative that an appeal of a jail-time credit order
becomes moot on the completion of sentence. Furthermore, to the extent the state
contends Jama may seek to apply the credit awarded by the trial court to offset a subsequent
sanction imposed on her for a violation of post-release control, "[t]he fact that [appellant]
remains on post-release control does not preclude a finding of mootness with regard to jail-
time credit." State v. Bennett, 2d Dist. No. 2014-CA-60, 2015-Ohio-2779, ¶ 5, citing Brown
at ¶ 1-2. See also State v. Keeton, 8th Dist. No. 85390, 2005-Ohio-2546, ¶ 11; State v.
Cheris, 8th Dist. No. 92492, 2009-Ohio-5000.
       {¶ 17} Based on the foregoing, we find this appeal is rendered moot by Jama's
release from confinement on the expiration of her sentence.            Accordingly, an order
dismissing the appeal is appropriate. Brown; Gordon.
       {¶ 18} The state's alternative arguments for vacatur of the trial court's order are also
without merit. The state has not cited authority requiring this court to vacate a trial court
order granting jail-time credit on finding the state's appeal is moot. The case law cited by
the state is distinguishable. For example, in Arizonans for Official English v. Arizona, 520
U.S. 43 (1997), a federal district court declared an Arizona statute unconstitutional, but the
governor's appeal was mooted when the federal employee who brought the action left
federal employment. Under such circumstances, the United States Supreme Court held the
No. 17AP-569                                                                                  7


lower federal courts erred in refusing to certify the question of construction of the state
constitutional article to the state's highest court and that "vacatur down the line is the
equitable solution." Id. at 75. In State v. McGettrick, 31 Ohio St. 3d 138 (1987), the Supreme
Court of Ohio advised that when the defendant/appellant dies during the pendency of his
appeal from the conviction and sentence, and the state does not move the court of appeals,
pursuant to App.R. 29(A), to substitute the decedent's estate as a party, "the court of
appeals may dismiss the appeal as moot, vacate the original judgment of conviction and
dismiss all related criminal proceedings, including the original indictment." Id. at 142. The
concern of the Supreme Court of Ohio in so ruling was to "provide for adequate safeguards
to protect precious rights of both the citizens of this state and defendants in criminal cases."
Id. at 144. Because the circumstances of this case are dissimilar to the circumstances in the
above-cited cases, vacatur is not warranted.
       {¶ 19} For the foregoing reasons, appellant's assignments of error are moot.
IV. CONCLUSION
       {¶ 20} Having determined appellant's five assignments of error are moot, we hereby
dismiss the appeal.
                                                                            Appeal dismissed.
                              TYACK and KLATT, JJ., concur.
                                 ________________